Citation Nr: 1032675	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-41 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to include 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 
1971. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision issued by 
the RO, which denied the Veteran's claim for service connection 
for asthma (claimed as lung problems).

In September 2008, the Board denied the Veteran's claim for 
service connection for a lung disorder.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans Claim 
(Court).  In July 2009, the Court granted a Joint Motion to 
vacate the September 2008 decision and to remand the matter for 
further development.  In compliance thereof, the Board remanded 
the issue in March 2010 for further development of the record.


FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate 
the claim on appeal has been accomplished.

2.  The current lung disorder is not shown to have onset in 
service or otherwise have an etiological relationship to the 
Veteran's period of service.


CONCLUSION OF LAW

A disability manifested by pulmonary fibrosis was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in February 2004 and April 2010.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the April 
2010 letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.




Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).                 

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran asserts his lung disorder is due to exposure to 
asbestos during his period of service.  The service treatment 
records do not document any complaints, findings or diagnoses 
pertaining to a chronic lung disorder.  In a January 1971 
psychiatric outpatient consultation report, it was indicated that 
for eight months prior to entering service, the Veteran worked in 
a junk yard.

Subsequent to service, VA treatment records document treatment 
the Veteran received for various disorders, including for a lung 
disorder.  A March 2003 VA treatment record indicates the Veteran 
was seen, in pertinent part, for abnormal chest x-ray findings.  
There was no angina, paroxysmal nocturnal dyspnea (PND), 
breathing problems, wheezing or hemoptysis.  The Veteran was 
prescribed Albuterol, an oral inhaler.  The Veteran related that 
he was a former smoker with a 1 pack per day history for 
approximately 3-4 years; however, he quit smoking in 1978.  
Objectively, the lungs were clear to auscultation with no rales, 
wheezes or rhonci.  The relevant diagnosis was asthma.

In a January 2004 VA treatment record, the Veteran complained of, 
in pertinent part, increase in breathing problems with wheezing 
and cough productive of dark brown thick sputum.  Remaining 
findings were unchanged from the March 2003 treatment record, 
except that the Veteran reported he quit smoking 3 weeks ago (he 
previously reported that he stopped smoking in 1978).

In a May 2004 VA treatment record, the diagnosis was rule out 
asbestos exposure.  The physician indicated the diagnosis was 
possibly related to an injury, disease, or event occurring during 
the Veteran's period of military service.

In an April 2009 VA pulmonary consultation record, the Veteran 
complained of shortness of breath ongoing for the past ten years.  
He became short of breath even with mild exertion.  His shortness 
of breath was worse at night causing him to wake up at night 
gasping for air and sweating.  His wife reportedly heard crackles 
when he slept at night.  He did have a cough, productive of brown 
sputum (mainly at night), associated with his shortness of 
breath.  He noted that at the end of the day, he had lower limb 
swelling.  He had a history of childhood asthma.  The chest was 
clear to auscultation and percussion with normal fremitus and 
percussion and no evidence of axillary or supraclavicular nodes.  
The pulmonary function test (PFT) results were noted.  The 
impression was shortness of breath.  The examiner opined that the 
shortness of breath was likely cardiac in etiology given that the 
Veteran's methacholine challenge test and PFT results were 
normal.

During a June 2010 VA examination, the Veteran reported that he 
was diagnosed with "asbestos in my left lung" in approximately 
2000.  The condition had gradually worsened and he now required 
oxygen with exertion and at bedtime.  He did not have sleep 
apnea.  The Veteran reported that during service, he repaired 
steam lines in the engine rooms aboard ship for approximately 3 
months.  At times there were leaks in the piping.  He was 
sensitive to pollen but had never been tested for allergens.  He 
did take an antihistamine medication three times per day for 
allergy.

Following his discharge from service, he worked as a machinist 
for approximately 41/2 years.  Subsequently he worked repairing 
machinery.  He was not exposed to asbestos in that capacity.  He 
had a one pack per day history of smoking from ages 18-25.  From 
the ages of 25-50 he did not smoke and denied any exposure to 
second hand smoke. 

He used oral inhalers and nebulizer daily for his breathing 
difficulties and indicated this treatment offered fair relief of 
his progressively worsening breathing problems.  He had a 
positive history of hypertension and dyspnea at rest.  He also 
had a positive history of non-productive cough, wheezing, night 
sweats, and slight hemoptysis.  He did not have a history of 
productive cough, non-anginal chest pain, fever, anorexia, 
respiratory failure, cor pulmonale, RVH or pulmonary 
hypertension, chronic pulmonary mycosis, sleep apnea, spontaneous 
pneumothorax, asthma, gunshot wound with retained missile in 
lung, pulmonary embolism, or pleurisy with emphysema.  The 
Veteran had shortness of breath primarily on exertion but if 
exposed to pollens he would become short of breath at rest.  He 
became short of breath when exposed to steam and potpourri and 
some colognes were irritants that could cause coughing and/or 
shortness of breath.  There was also evidence of a mild stroke 
with syncope in November 2009.

Objectively, he had decreased breath sounds in the right and left 
lungs.  He had normal diaphragm excursion and chest expansion.  
There were no conditions that might be associated with pulmonary 
restrictive disease or deformity of the chest wall.  Chest x-ray 
findings showed old elevation right hemidiaphragm and scarring at 
the right lung base.  PFT were essentially normal.  No 
significant hilar or mediastinal adenopathy was identified.  No 
significant pulmonary nodules were seen.  There was evidence of 
old granulomatous disease.

The diagnosis was pulmonary fibrosis.  The disorder affected his 
occupational functioning in that the Veteran had to take frequent 
breaks to rest and use his oxygen.  He was not able to use his 
oxygen when repairing machinery.  The disorder affected his 
activities of daily living in that he could not do any strenuous 
chores; he could do limited yard work.

The examiner was unable to comment on the previous opinion 
offered in May 2004.  In this regard, the examiner commented that 
it was unclear whether the previous examiner reviewed the claims 
file or knew the length of the Veteran's service aboard the ship.

The examiner indicated the claims had been reviewed and 
documented the thorough review of the evidence of record.  The 
examiner opined that it was less likely as not (less than 50/50 
probability) that the Veteran's pulmonary fibrosis was caused by 
or a result of military service.  In this regard, the examiner 
explained that the Veteran only served four months aboard a ship 
while in the Navy.  To that end, he did not have long term 
exposure to asbestos fibers.  The examiner explained that 
research showed that hundreds of factors, including long-term 
exposure to toxins and pollutants; chronic exposure to organic 
substances such as grain dust, sugar cane, or animal droppings; 
or, ingestion of certain medications, could cause the lung damage 
that eventually results in pulmonary fibrosis.  However, in most 
cases, the cause was never found and the result is idiopathic 
pulmonary fibrosis.
Given this review of the record, the Board finds that service 
connection for a lung disorder is not warranted.  The Board 
acknowledges the May 2004 VA record indicates that a lung 
disorder was possibly related to an injury, disease, or event 
occurring during the Veteran's period of military service.  What 
is lacking in that report is a definitive diagnosis of the lung 
disorder and any indication that the claims file, in its 
entirety, had been reviewed in conjunction with this 
determination.  Thus the justification for the May 2004 opinion 
is not adequately explained.

By contrast, in June 2010, the VA examiner definitively diagnosed 
the Veteran with pulmonary fibrosis and indicated the claims had 
been reviewed, documenting the thorough review of the evidence of 
record.  After the thorough review of the claims file, the 
examiner opined that it was less likely as not (less than 50/50 
probability) that the Veteran's pulmonary fibrosis was caused by 
or a result of military service, explaining that the Veteran only 
served four months aboard a ship while in the Navy and thus he 
did not have long term exposure to asbestos fibers.  The examiner 
noted that research showed that hundreds of factors could cause 
the lung damage that eventually results in pulmonary fibrosis; 
however, in most cases the cause was never found.

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board).  In this case, there is no indication that the VA doctor 
offering the opinion in May 2004 analyzed the entire record.  
This defect in the opinion leads the Board to conclude that the 
June 2010 VA examination is the most complete assessment of the 
Veteran's lung disorder.  That opinion, that that it was less 
likely as not (less than 50/50 probability) that the Veteran's 
pulmonary fibrosis was caused by or a result of military service, 
was made after a thorough review of the claims file.  See also 
38 C.F.R. § 3.102 (2009).

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he observed and is 
within the realm of his personal knowledge, he is not competent 
to establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).  In the present case, medical expertise is 
required to determine whether any present lung disorder is 
related to the claimed exposure to asbestos for less than four 
months during service.  

For these reasons, the Board finds a basis for awarding service 
connection for a lung disorder has not been established.  The 
Board acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.


ORDER

Service connection for a lung disorder, to include due to 
asbestos exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


